


[EXECUTION FORM]







--------------------------------------------------------------------------------

2006 SLA $5MM Loan

--------------------------------------------------------------------------------

      
   
LOAN MODIFICATION AGREEMENT




THIS LOAN MODIFICATION AGREEMENT (this “Agreement”) is made as of April 1, 2013,
by and between STRATUS PROPERTIES INC., a Delaware corporation having an address
of 98 San Jacinto Boulevard, Suite 220, Austin, TX 78791 (“Borrower”), and
AMERICAN SELECT PORTFOLIO INC., a Minnesota corporation having an address at c/o
Nuveen Asset Management, 901 Marquette Avenue, Suite 2900, Minneapolis, MN 55402
(“Investor”).


R E C I T A L S:


WHEREAS, Investor holds the lender’s interest in that certain “Loan” and other
“Loan Documents” as defined and described in that certain Amended and Restated
Loan Agreement dated as of December 12, 2006 between Borrower and Holliday
Fenoglio Fowler, L.P., a Texas limited partnership (“Lender”) (as modified by
Loan Modification Agreements dated as of March 31, 2010 and September 1, 2012,
the “Loan Agreement”).


WHEREAS, Borrower is liable for the payment and performance of all of Borrower’s
obligations under the “Note” (as defined in the Loan Agreement) in the original
principal amount of Five Million Dollars ($5,000,000) and the other Loan
Documents.


WHEREAS, Borrower and Investor desire to modify certain terms contained in the
Loan Agreement, and to reaffirm the Loan, as modified by this Agreement.


A G R E E M E N T:


In consideration of the foregoing premises and the mutual covenants set forth in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Borrower agree as
follows.




ARTICLE I


1.1    Definitions. Capitalized terms not otherwise defined herein have the
meanings ascribed to them in the Loan Agreement. This Agreement shall be a Loan
Document and all



    
9771388v2

--------------------------------------------------------------------------------




references to the “Loan Agreement” in the Loan Documents shall be to the Loan
Agreement as amended by this Agreement.




ARTICLE II


MODIFICATION OF THE LOAN AGREEMENT


2.1    Modification. Section 8.G of the Loan Agreement is hereby amended and
restated in its entirety to read as follows


“G.    The Debt Service Coverage Ratio measured on a quarterly basis for the
previous twelve (12) months shall be less than (1) (a) 5.0 minus (b) the product
of 5.0 multiplied by the Cash Collateral Factor, to (2) 1.0, unless Borrower has
Total Stockholder Equity equal to or greater than One Hundred Ten Million
Dollars ($110,000,000).”


2.2    Effective Date. The modifications of the Loan Agreement contained in this
Article II shall only be effective from and after April 1, 2013 and are not
intended to affect the terms of the Loan Agreement in effect prior to such date.




ARTICLE III


MISCELLANEOUS
    
3.1    No Other Amendments Intended. Except as specifically provided herein, no
other amendment of the Loan Documents is intended and all other terms and
conditions of the Note, the Loan Agreement and any other Loan Documents shall
remain in full force and effect and shall not be modified or released in any way
by this Agreement. This Agreement amends the Loan Agreement and is not in
payment or substitution thereof. Borrower hereby ratifies and reaffirms all of
Borrower’s obligations under the Note, the Loan Agreement and all of the other
Loan Documents as amended hereby.


3.2    No Impairment of Lien. Nothing in this Agreement shall affect the lien of
any of the Loan Documents or the priority of any such liens, nor release or
change the liability of any party who may now be or after the date of this
Agreement, become liable, primarily or secondarily, under the Loan Documents.


3.3    Representations and Warranties of Borrower.         


(a)    Representations and Warranties in Loan Documents. The representations and
warranties of Borrower contained in the other Loan Documents, as amended hereby,
are true and
correct in all material respects as of the date first written above (as if such
representations and warranties were made effective as of the date first written
above).



LOAN MODIFICATION
2006 SLA $5MM LOAN
    
9771388v2

--------------------------------------------------------------------------------




(b)    Power to Perform. Borrower has the power, under its organizational
documents, to enter into this Agreement and to perform the obligations required
to be performed by Borrower under the terms hereunder.


(c)    Due Authorization. The execution, delivery and performance by Borrower of
this Agreement have been duly authorized by all necessary action on the part of
Borrower. This Agreement has been duly executed and delivered by Borrower and,
assuming the due execution and delivery of this Agreement by Investor,
constitute the legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws or equitable principles affecting the enforcement of creditors’
rights generally. No registration with, or consent or approval of, or notice to,
or other action by, (i) any trustee or holder of any indebtedness or obligation
of Borrower or (ii) any other person for the execution, delivery and performance
of this Agreement by Borrower is required or, if required, such registration has
been made, such consent, approval or notice given or such other appropriate
action taken.


3.4    Miscellaneous.


(a)    Jurisdiction. This Agreement shall be construed according to and governed
by the laws of the state of Minnesota.


(b)    Severability; Counterparts. If any provision of this Agreement is
adjudicated to be invalid, illegal or enforceable, in whole or in part, it will
be deemed omitted to that extent and all other provisions of this Agreement will
remain in full force and effect. This Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed to be an original; such
counterparts, together, shall constitute one and the same agreement.


(c)    Notices. All notices given pursuant to this Agreement must be in writing
and will be effectively given if personally delivered or, if mailed, postage
prepaid, certified or registered mail, return receipt requested, to the
addresses of Investor and Borrower first set forth above or to such other
address as any party subsequently may designate in writing.


(d)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective heirs, legal representatives, successors and
assigns. This Agreement may not be assigned by Borrower without the prior
written consent of Investor. This Agreement may be assigned by Investor in
connection with an assignment of the Loan without any required notice to
Borrower.


        
(e)    Costs; Fee; Further Assurances. Borrower agrees to pay Investor’s
out-of-pocket expenses in connection with the preparation of this Agreement and
any related expenses, including without limitation, reasonable attorneys’ fees.
In addition, Borrower agrees to execute such other instruments as may be
reasonably required by Investor to evidence or facilitate the agreements set
forth herein.



LOAN MODIFICATION
2006 SLA $5MM LOAN
    
9771388v2

--------------------------------------------------------------------------------




[The remainder of this page was intentionally left blank.]

LOAN MODIFICATION
2006 SLA $5MM LOAN
    
9771388v2

--------------------------------------------------------------------------------




LOAN MODIFICATION AGREEMENT


SIGNATURE PAGE


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.




BORROWER:


STRATUS PROPERTIES INC.,
a Delaware corporation






By: /s/ Erin D. Pickens
Name:  Erin D. Pickens
Title:  Senior Vice President







INVESTOR:


AMERICAN SELECT PORTFOLIO INC.,
a Minnesota corporation






By: /s/ David A. Yale
Name:  David A. Yale
Its:  Vice President







 



LOAN MODIFICATION
2006 SLA $5MM LOAN
    
9771388v2